DECISION OF DISMISSAL
This matter is before the court on its own motion.
A telephone case management conference in the above-entitled matter was held on June 7, 2010. Plaintiff and Defendant's representative, Bryce Krehbiel (Krehbiel), Residential Appraiser appeared. At the conclusion of the telephone conference, the parties agreed to discuss the issues. Krehbiel agreed to submit a written status report by July 7, 2010.
On July 14, 2010, Krehbiel wrote to the court, describing in detail the conversations between himself and Plaintiff and Plaintiff's decline of Krehbiel's offer to inspect the property. Krehbiel wrote Plaintiff indicated that "in light of the above information, * * * a value change that would generate a refund either through compression or assessed value adjustment is unlikely." (Def's Ltr, July 14, 2010.) He wrote that Plaintiff "indicates his willingness to submit a letter withdrawing this case."
When Plaintiff did not communicate with the court, a member of the court's operations team telephoned him on July 21, 2010. The voice mail message that was left requested that Plaintiff submit a written request to withdraw his appeal or a written request informing the court that he wanted to proceed. As of this date, Plaintiff has not responded to the court's voice mail message. *Page 2 
Given Krehbiel's statement that Plaintiff "indicate[d] his willingness" not to pursue his appeal and Plaintiff's failure to respond to the court, the above-entitled matter is dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of August 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This Decision was signed by Presiding Magistrate Jill A. Tanneron August 19, 2010. The court filed and entered this Decisionon August 19, 2010.